This is an application for allowances to counsel and receivers in the matter of the dissolution of the Columbia Brewing Company.
This was a subsidiary of the New Jersey Refrigerating Company, and its stock was owned by the refrigerating company. In the winding up of the affairs of that company it became necessary to appoint receivers for the subsidiary company in order that its assets might be sold and turned over to the parent corporation.
I appointed the same receivers whom I had appointed in the matter of the refrigerating company. They sold the property for $56,000, taking a small payment in cash and a purchase-money mortgage of $42,000.
The receivers ask for $2,500 each and counsel for $5,000, and they have submitted statements which, in their opinion, justify these allowances. It should be noted that the amount asked for, $10,000, is nearly eighteen per cent. of the corpus of the estate.
While I have no doubt that the receivers and their counsel did excellent work and sold the property to the best advantage, I believe such a percentage of the estate for allowances is excessive. Consideration must be given, not only to the work done, but to the quantum of the estate. Unger v. NewlinHaines Co., 95 N.J. Eq. 16.
I will allow the receivers $1,000 each and counsel $2,500. *Page 619